The opinion of the court was delivered by
.Atkinson, J. :
The Edinburgh Lombard Investment
Company, Limited; filed its petition of foreclosure in the district court of Rooks county on the 11th day of May, 1900, against Emma Cooper et al., to foreclose a mortgage upon land in that county. Defendants answered, claiming a set-off. Upon the trial in the district court defendants were allowed a set-off against the claim of plaintiff, and plaintiff recovered judgment against defendants for the sum of §515.66, with interest at ten per cent, per annum, the costs of suit, and foreclosure of the mortgage. Plaintiff prosecuted error to the supreme court and the judgment of the trial court was affirmed. (The Edinburgh Lombard In*518vestment Company, Limited, v. Emma Cooper et al., 64 Kan. 888, 68 Pac. 1127.)
On June 25, 1902, after the mandate of the supreme court had been filed in the district court, defendants filed their motion to correct the journal entry in said cause. Upon the hearing of this motion it was sustained, and the court made an order correcting the journal entry so as to show that plaintiff did not recover interest and costs on said judgment of $515.66. To the order of the district court correcting the journal entry the plaintiff excepted, and has brought proceedings in error to the supreme court.
We have carefully examined the record filed in this court. ' The amount in controversy, exclusive of costs, would be the amount of loss of interest which plaintiff sustained by the order of the court correcting said journal entry. This amount is less than $100. The appellate jurisdiction of the supreme court can be exercised in civil actions only where the amount or value in controversy, exclusive of costs, exceeds $100, except in certain cases, and the present case does not come within any of the exceptions. (Gen. Stat. 1901, § 5019; Coal Co. v. Barber, 47 Kan. 29, 27 Pac. 114; Loomis v. Bass, 48 id. 26, 28 Pac. 1012; Skoin v. Limerick, 50 id. 465, 31 Pac. 1051.)
As this court has no jurisdiction to review the case, it will be dismissed.
All the Justices concurring.